PER CURIAM.
The above-entitled causes being considered upon a Stipulation for Remand with Directions Pursuant to Agreement of Parties, and it appearing that the parties hereto have agreed to a compromise and settlement of the reviews taken herein, and that the questions involved have become moot, it is this 15th day of August 1949,
Ordered that causes number 10754, 10755 and 10756 be dismissed and that cause number 10753 be, and it is hereby, remanded to the Tax Court of the United States with directions to vacate its decision entered March 11, 1948, and to enter a decision in accordance with the parties’ agreement in compromise, providing that there is now no deficiency and no overpayment of income and excess profits tax;
And It is Further Ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the Tax Court, together with a certified copy of said Stipulation for Remand with Directions Pursuant to Agreement of Par-lies.